IN THE SUPREME COURT OF TEXAS
                                         444444444444
                                           NO. 16-0770
                                         444444444444

                    IN THE MATTER OF THE MARRIAGE OF I.C. AND Q.C.
                     AND IN THE INTEREST OF S.C. AND K.C., CHILDREN

            4444444444444444444444444444444444444444444444444444
                             ON PETITION FOR REVIEW FROM THE
                      COURT OF APPEALS FOR THE FIFTH DISTRICT OF TEXAS
            4444444444444444444444444444444444444444444444444444

                                          JUDGMENT

       THE SUPREME COURT OF TEXAS, having heard this cause on petition for review from
the Court of Appeals for the Fifth District, and having considered the appellate record, briefs, and
counsels’ argument, concludes that the court of appeals’ judgment should be affirmed.
       IT IS THEREFORE ORDERED, in accordance with the Court’s opinion, that:
               1)      The judgment of the court of appeals is affirmed; and
               2)      James Dondero shall recover, and Rebecca Dondero shall pay, the costs
                       incurred in this Court and in the court of appeals.
       Copies of this judgment and the Court’s opinion are certified to the Court of Appeals for the
Fifth District and to the District Court of Dallas County, Texas, for observance.
                       Opinion of the Court delivered by Justice Blacklock
                          Concurring opinion filed by Justice Lehrmann
                                          June 29, 2018
                                           **********